Per Curiam. This claim arising out of the death of a deputy sheriff allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act,) Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing on November 8, 1977, the Court finds that: 1. The Claimant, Carol A. Abel, is the widow of the decedent, as stated in the application for benefits, and, in the absence of a designated beneficiary, Section 3(e) of the Act, provides that any award hereunder shall be paid to the surviving widow. 2. The decedent, James R. Abel, age 23, was a full-time Deputy Sheriff employed by the Madison County Sheriff s Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on December 30, 1976. 3. On said date, at approximately 2:05 a.m., during regularly assigned duty hours and in uniform, Deputy Sheriff Abel was driving a fully marked patrol car of the Madison County Sheriffs Department west-bound on West Chain of Rocks Road, 300 feet east of Maryville Road, Madison County, en route to an Interstate Route “270” traffic accident investigation, to which he was dispatched, when his patrol car skidded upon a large patch of ice, which covered the entire roadway. As a result, the patrol car crashed into a utility pole, along the roadway, and caught fire. Deputy Abel was pronounced dead at the accident scene, and the death certificate indicates the immediate cause of death as “traumatic injuries to head and chest.” 4. Deputy Sheriff Abel was killed in the line of duty as defined in Section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Carol A. Abel, as widow of the deceased deputy sheriff, James R. Abel.